NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 7 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN DAVID O’NEAL,                             No.    16-55809

                Plaintiff-Appellant,            D.C. No. 5:11-cv-00803-DDP-FFM

 v.
                                                MEMORANDUM*
SAN BERNARDINO COUNTY
SHERIFF’S DEPARTMENT; SMITH,
Deputy,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                            Submitted March 5, 2018**

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      California state prisoner Glenn David O’Neal appeals pro se from the district

court’s dismissal order and summary judgment in his 42 U.S.C. § 1983 action

alleging excessive force and access-to-courts claims arising from his pretrial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013)

(summary judgment); Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal

under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly granted summary judgment on O’Neal’s

excessive force claim against defendant Smith because O’Neal failed to raise a

genuine dispute of material fact as to whether Smith’s actions were objectively

unreasonable under the circumstances. See Kingsley v. Hendrickson, 135 S. Ct.
2466, 2473 (2015) (setting forth standard for an excessive force claim under the

Fourteenth Amendment).

      The district court properly dismissed O’Neal’s access-to-courts claim

against defendant San Bernardino County Sheriff’s Department because O’Neal

failed to allege facts sufficient to show actual injury to a nonfrivolous legal claim.

See Lewis v. Casey, 518 U.S. 343, 349-53 (1996) (setting forth elements of an

access-to-courts claim and actual injury requirement); Simmons v. Sacramento Cty.

Superior Court, 318 F.3d 1156, 1160 (9th Cir. 2003) (discussing standard for

restrictions placed on pretrial detainees).

      We do not consider arguments and allegations raised for the first time on

                                              2                                 16-55809
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               16-55809